Judgment, Supreme Court, New York County (Patricia Williams, J.), rendered June 19, 1990 convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree and sentencing him as a second felony offender to a term of from 4 Vi to 9 years, unanimously affirmed.
The hearing court properly denied defendant’s motion to suppress the confirmatory and in-court identification by the undercover officer. Contrary to defendant’s argument, there is a well-recognized distinction between a confirmatory identification which takes place, as planned, often within minutes of the transaction, and other viewing procedures (see, e.g., People v Wharton, 74 NY2d 921). The record supports the hearing *364court’s conclusion that the confirmatory identification which took place in this case was not marked by any suggestiveness.
The record belies defendant’s second argument on appeal, with respect to the alleged nondisclosure of the identity of one of the undercover’s "ghosts,” since defendant himself introduced into evidence a document which listed every officer who was involved in the buy and bust operation. Concur — Milonas, J. P., Wallach, Asch and Rubin, JJ.